DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
Applicant is reminded to update the specification to reflect the current status of the parent application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of determining financial obligations using probability.  This is considered a method of organizing human activity. See In re Smith. This judicial exception is not integrated into a practical application because:
(a) It does not improve the functioning of a computer or to any other technology or technical field; 
(b) Applying the judicial exception does not effect a particular treatment or prophylaxis for a disease or medical condition;
(c) Do not apply the judicial exception with, or by use of a particular machine;
(d) It does not effect a transformation or reduction of a particular article to a different state or thing;

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the method is either performed on a generic computer, or a generic gaming machine that is conventional in the art. (See Brosnan, United States Pre-Grant Publication 2004/0048668, ¶0002.)  The display, user interface, and game controller are all part of a generic computer or a generic gaming machine that is conventional in the art.
Terminal Disclaimer
The terminal disclaimers filed on 4 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of(United States Patent Number 8,556,704 and United States Patent Number 8,147,317  have been reviewed and  are accepted.  The terminal disclaimers have been recorded.
Response to Arguments
Applicant's arguments filed 4 March 2021 have been fully considered but they are not persuasive. 
Applicant argues that the Examiner must look at each limitation of a claim and decide if that limitation falls into the categories of abstract ideas.  This is not the case.  We must look at the claims as an integrated whole – considering all limitations—to determine whether the claims are drawn to an abstract idea.  Then, if the claims are drawn to an abstract idea, we look at each limitation to determine if there are additional elements which add “significantly more” to the 
Applicant argues that the claims do not recite a known process in gaming.  This is not persuasive.  In the Smith case, the claims were directed to a process unknown in gaming – i.e., to a novel game.  The CAFC said that that did not matter.  The courts have always said that the novelty of the abstract idea was immaterial.
In Smith, the Applicant used an ordinary deck of cards in an ordinary way to play a new game.  He took bets. He dealt the cards on a card table in the usual way.  He paid the winners and collected from the losers.  It is true that what he did with the cards (i.e., the game he played) was novel, but the CAFC found that the only thing different about the claimed game was the abstract idea.  Therefore, the claims were not patent-eligible.
In the Applicant’s case, Applicant uses an ordinary gaming machine.  Applicant accepts wagers in the ordinary manner.  Applicant displays symbols in the ordinary way (i.e., on the gaming machine’s screen).  Applicant accepts user input in the ordinary way (i.e., with the touch screen, 107).  Applicant pays winners in the ordinary way.  It is true that the images Applicant displays on the screen are novel and that the game being played is novel, but the CAFC has ruled that the novelty of the abstract idea does not make a claim patent-eligible.  
Applicant argues that the claims are like those in Core Wireless.  This in not persuasive.  In Core Wireless
But Applicant does not solve a technical problem in user interfaces for gaming machine screens.  Yes, Applicant displays different symbol, but there is no technical improvement in how gaming machine user interfaces work.  No symbol or set of symbols that could not have been displayed on a gaming machine screen is displayed because of Applicant’s invention.
Applicant argues that the claims are a technical improvement.  Examiner respectfully disagrees. In order to be considered a “practical application,” the claimed invention must meet the criteria outlined in paragraph 4 (a)-(e) above.  Clearly, Applicant’s invention is not a medical treatment, so 4(b) does not apply.  Similarly, we can eliminate 4(c) and 4(d) – there is no “particular machine” and no transformation of any article.
That leaves 4(a) and 4(e).  There is no improvement in the function of any computer or of the gaming machine.  It performs in the usual manner.  It doesn’t run any faster.  It is not more secure.  It does not display images that it could not have displayed before.  It merely plays a different game.  Or, to put it differently, it merely implements a novel abstract idea.  And merely implementing a novel abstract idea cannot serve as the basis for patentability.
As for 4(e), Applicant has merely linked the claimed abstract idea to a particular technological environment.  In short, Applicant has devised a new method of determining financial obligations using probability (i.e., a new game) and has essentially said, “Implement it.”  This does not make the game patent-eligible.
Applicant has argued a couple of non-precedential PTAB cases from immediately after the current USPTO guidance was released.  The guidance was not well-understood then and since those early days, the PTAB has often ruled that such “improvements” were not enough to make the claims patent-eligible.  It is unfortunate for the entire patent community that this conflict exists, but the only way to solve it is for someone to appeal a case to the CAFC.  
Applicant argues that the claimed invention solves a technical problem in the art.  As MPEP §2106.05(a) third paragraph states:
If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea.

Here, there is no such discussion. Applicant, in ¶ 0006 of the published application,  says: 
[0006] In addition, it is important that a player be able to understand the operation of a game quickly so that the player can start to quickly play the game and therefore extract maximum entertainment from the game.  

A single sentence is hardly “a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art.”  Furthermore, Applicant’s specification contains absolutely no further mention of the player’s understanding of the game – much less how a player’s understanding of the game is improved by the Applicant’s invention. In short, there is no basis for determining that the claimed invention is a “technical improvement” over the prior art.
Applicant argues that the Brosnan reference does not disclose Applicant’s invention.  Examiner never suggested that it did.  Brosnan shows that the type of gaming machine identified in the claims (i.e., the hardware) is conventional in the art. Applicant has devised a novel abstract 
Applicant argues that the claims do not completely preempt all ways to configure an electronic gaming machine.  It is well-settled law that complete preemption is not required in order to be ineligible under 35 USC §101.
For these reasons, the rejection under 35 USC §101 is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447.  The examiner can normally be reached on M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799